Citation Nr: 0814625	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska.  


FINDING OF FACT

The veteran's adjustment disorder with depressed mood shows 
occupational and social impairment due to mild or transient 
symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for adjustment disorder with depressed mood have not 
been met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of ten 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

For a 10 percent rating under 38 C.F.R. § 4.130's General 
Formula for Rating Mental Disorders, the evidence must show 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  For 
a 30 percent rating under 38 C.F.R.§ 4.130's General Formula 
for Rating Mental Disorders, the evidence must show 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

History and analysis

The veteran submitted his claim for service connection for 
depression, secondary to his service-connected bilateral 
hearing loss and tinnitus in January 2006.  The March 2006 
Rating Decision on appeal granted the veteran service 
connection for adjustment disorder, with depressed mood and 
assigned an initial rating of 10 percent, effective from 
January 17, 2006.  The veteran has appealed the 10 percent 
rating.

The veteran submitted a November 2005 private psychological 
examination report. The Board notes that this report is 
outside of the rating period to be considered during this 
appeal, as the veteran is service-connected for adjustment 
disorder with depressed mood from January 17, 2006.  The 
examiner noted the veteran to be dressed appropriately, very 
well groomed and clean.  The veteran stated he slept very 
well, but experienced an occasional nightmare.  In addition, 
he attends church as he is able and watches a good deal of 
television.  He expressed frustration over his hearing loss.  
The examiner noted that the veteran has not really diminished 
appreciably in his personal routines and daily habits at 
least where his self help hygiene skills are concerned.  The 
examiner went on to say that the veteran had deteriorated in 
his social response and his emotional difficulty, not only 
including the stress over his hearing loss but were 
characterized by a good deal of severe anxiety and 
depression, which according to the veteran, are caused by 
fear of his wife passing away.  The examiner found the 
veteran to be non-delusional, non-paranoid and non-psychotic, 
with logical associations.  In addition, the examiner stated 
that the veteran was oriented in virtually all four spheres 
and he was alert, coherent and completely aware of his 
environment.  However, the examiner also found that the 
veteran's mental content was depressed and his insight was 
fair.  The examiner also stated that the veteran's cognition 
was so contaminated it was would be nearly impossible for the 
veteran to attempt any gainful employment.  The examiner felt 
that the veteran could not cope with the rigors of a 
competitive setting.  The examiner diagnosed adjustment order 
with depression.  

The veteran is retired as shown by his February 2006 VA 
examination report.  That report also indicates that he has 
been married since 1957 and has several children and 
grandchildren, whom he enjoys very much and relates to well.  
The veteran stated he had been a social person during his 
life, liked by many people and does not feel he that he is 
one to have enemies or that others would view him as grouchy 
or irritable.  He and his wife routinely go down to the mail 
area where they live at noon where other people congregate 
daily for social activity.  The veteran indicated he is 
functioning very well with regard to taking care of his and 
his wife's activities of daily living and is also tending to 
the household duties and chores.  The examiner noted that the 
grooming and hygiene were very good for a 93 year old.  The 
veteran did not report any panic attacks, sleep impairment or 
any anxiety.  The veteran reported he feels depressed at 
times because he can not hear as he used to.  The veteran 
stated that his sleep, appetite and energy level were all 
very good.  He denied feelings of hopelessness and 
helplessness.  The veteran's mood does vary with some 
transient depressive mood.  This is transient in severity and 
the symptoms are less days than not in a given week.  The VA 
examiner diagnosed the veteran with adjustment disorder with 
depressed mood secondary to service-connected hearing loss.  

While the November 2005 private examiner indicated that the 
veteran was unemployable, he did not indicate such was due to 
the veteran's adjustment disorder with depressed mood, which 
was related to the veteran's hearing loss.  The examiner 
noted that the veteran had severe anxiety and depression over 
the thought of his wife passing away.  Furthermore, the 
private examiner noted that the veteran was well-groomed and 
clean, that the veteran slept very well and that the veteran 
had not diminished appreciably in his person routines and 
daily habits.  The Board finds that the actual symptoms 
described by the private examiner as to the veteran's ability 
to function psychologically due to his service-connected 
adjustment disorder is more similar to the requirements of a 
10 percent rating than 30 percent. 

The February 2006 VA examination report, within the rating 
period, does not show show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
The veteran did not report panic attacks, suffer from sleep 
impairment or report any anxiety.  In addition there were no 
problems with the veteran handling the activities of daily 
living and the veteran was well groomed and clean.  The 
veteran displayed a normal affect, a logical thought process 
and a normal memory.  Instead, mild or transient symptoms 
only during periods of significant stress - warranting no 
more than a 10 percent disability under the general rating 
formula - are more nearly approximated.  In light of the 
above, a higher initial rating than 10 percent is not 
warranted.  38 C.F.R. § 4.7.

In light of the above, a higher initial rating is not 
warranted. The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a January 2006 letter sent 
before the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
Furthermore, the veteran was sent a letter in March 2006 
which provided him information regarding initial-disability-
ratings and effective-date elements of a claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This letter informed 
him of information and evidence necessary to substantiate an 
increased rating claim; informed him of the information that 
VA will seek to provide; informed him of the information that 
the veteran is expected to provide; and asked the veteran to 
submit any evidence in his possession pertinent to his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided a VA medical 
examination.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  The veteran has submitted medical records 
favorable to his claim.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An initial rating in excess of 10 percent for adjustment 
disorder with depressed mood is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


